Citation Nr: 0305339	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation, in excess of 10 
percent, for service-connected sinusitis with nasal 
congestion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran disagreed with that 
determination in March 2002, and, after the RO issued a 
statement of the case in May 2002, the veteran submitted 
timely substantive appeal in June 2002.  

In her June 2002 substantive appeal, the veteran requested a 
hearing by videoconference before the Board.  That hearing 
was conducted by the undersigned Veterans Law Judge in 
November 2002.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  In the approximate one-year period prior to the veteran's 
November 2002 videoconference Board hearing, the veteran 
required either long-term or short-term antibiotic or other 
treatment for sinusitis four times and was symptomatic on VA 
examination.

3.  The veteran's testimony that she experienced six 
incapacitating episodes in that one-year period is credible.




CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of her service-
connected sinusitis has increased since her last evaluation.  
In particular, by a statement submitted in March 2002, the 
veteran specifically argued that she was entitled to a 30 
percent evaluation for her service-connected sinusitis.

Historically, by a rating decision issued in April 1985, the 
veteran was granted service connection for a deviated nasal 
septum.  By a rating decision prepared in December 1987 and 
issued in January 1988, the RO granted service connection for 
sinusitis as secondary to the veteran's service-connected 
deviated nasal septum, and evaluated that disability as 10 
percent disabling under Diagnostic Code 6513.  That 
evaluation remained in effect, unchanged, when the veteran 
submitted the December 2001 claim for an increased evaluation 
which underlies this appeal.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate the claim and inform the veteran 
whether she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By the discussion in a statement of the case (SOC) provided 
to the veteran in May 2002, the veteran was specifically 
advised of the provisions of the regulation implementing the 
VCAA.  That SOC also notified the veteran of the general 
rating formula and the specific criteria for the next higher 
evaluation for sinusitis.  The 


veteran was afforded VA examination in May 2002.  In 
addition, the veteran's VA clinical records were obtained, 
and she submitted her private clinical records.  By a 
supplemental SOC issued in June 2000, the veteran was again 
advised of the evidence presented as to sinusitis, and of the 
evidence required for a more favorable outcome for the claim.  
By her testimony before the Board in November 2002, the 
veteran provided argument in her own behalf.  She also stated 
that there was no additional evidence relevant to her claim.  

The rating decision and SOC, as discussed above, notified the 
veteran of the types of evidence she was responsible to 
provide or identify and the types of evidence VA would assist 
her to obtain, and she has stated that there is no additional 
relevant evidence.  The claims file establishes that the 
duties to inform the veteran of the evidence necessary to 
substantiate her claim for an increased evaluation, to notify 
her regarding her responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.

Moreover, as the veteran has specifically stated that she is 
seeking a 30 percent evaluation for disability due to 
service-connected sinusitis, and the Board has awarded a 30 
percent evaluation in this decision, the veteran has been 
awarded the benefit sought on appeal.  Therefore, it would be 
contrary to the veteran's interests to delay this favorable 
decision by remanding or further developing this claim for 
any reason, including for further compliance with the VCAA.  

Factual background

In her December 2001 claim for an increased evaluation, the 
veteran stated that her sinus disability had increased in 
severity since her last evaluation.  In support of that 
contention, the veteran submitted private medical records 
which disclosed that she had contacted a physician regarding 
sinus pain and drainage in August 1997, November 1997, March 
1998, May 1998, March 2000, December 2000, October 


2001, and December 2001.  In addition, she had radiologic 
examination of the sinuses in February 2000.  VA clinical 
records disclosed treatment of sinus complaints in May 2002.

On VA examination conducted in February 2002, she reported 
having incapacitating sinus episodes, some requiring 
treatment with prednisone, approximately every six months.  
She reported that she most recently took antibiotics for her 
sinus problems in October 2001.  There was mild to moderate 
mucousy discharge on the turbinates bilaterally on 
examination.  There was tenderness over the left maxillary 
and left frontal sinuses.  The left tympanic membrane 
appeared to have a moderate to large amount of fluid behind 
it.  Nasal sinus x-rays were negative.  Diagnoses of chronic 
sinusitis and allergic rhinitis were assigned.

In her March 2002 notice of disagreement, the veteran 
contended that she was entitled to a 30 percent evaluation 
because she had experienced six episodes of sinusitis and a 
30 percent evaluation was warranted with three or more 
episodes.

At her videoconference hearing before the Board in November 
2002, the veteran testified that she had visited a physician 
sever or eight times in the past year for sinus episodes, and 
that she had had six or more non-incapacitating episodes of 
sinusitis.  She testified that when her sinuses would drain, 
she would lose her voice for two or three weeks.  She 
provided clinical records disclosing recent clinical 
treatment of sinusitis in October 2002.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability 


more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6513.  Under the rating criteria applicable for DC 6513, 
sinusitis (whether pansinusitis, ethmoid sinusitis, frontal 
sinusitis, maxillary sinusitis, or sphenoid sinusitis) is 
rated under a general rating formula.  See 38 C.F.R. § 4.97, 
DCs 6510 through 6514.  When detected by X-ray only, a 
noncompensable rating will be assigned.  A 10 percent rating 
is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
Analysis

The evidence of record reflects that the veteran sought both 
private and VA medical treatment for her sinuses in October 
2001, sought private treatment in December 2001, was 
symptomatic on VA examination conducted in February 2002, 
even though she had not sought clinical treatment at that 
time, and required antibiotic treatment in May 2002 and in 
October 2002.  This evidence discloses that the veteran had a 
minimum of four episodes which required treatment of varying 
length with antibiotics and other medications and treatment 
modalities.  Some of those 


episodes could be considered incapacitating, because short-
term treatment with antibiotics proved ineffective and was 
repeated.  Other episodes meet the criteria for non-
incapacitating symptoms.  

The evidence establishes that the veteran had at least one 
documented incapacitating episode of sinusitis, three 
documented non-incapacitating episodes of sinusitis, and was 
symptomatic, so as to meet the criteria for a non-
incapacitating episode, at the time of the February 2002 VA 
examination, although she had not sought medical treatment at 
that time.  This evidence supports the veteran's assertion 
that she has additional non-incapacitating episodes of 
sinusitis which did not require a specific medical visit.  
The veteran's statements and testimony that she had 
additional non-incapacitating episodes of sinusitis are 
credible.  

Because the evidence establishes that the veteran had six or 
more incapacitating or non-incapacitating episodes of 
sinusitis in combination in the one-year period beginning in 
October 2001, the combination of incapacitating episodes and 
non-incapacitating episodes approximates or meets the 
criteria for a 30 percent evaluation for sinusitis during 
that period.  This Board finds that this evidence is 
sufficient for an award of a 30 percent evaluation as 
requested by the veteran.  

There is no evidence to support an evaluation in excess of 30 
percent.  The evidence establishes that the veteran has not 
undergone surgery for her sinusitis, does not have chronic 
osteomyelitis, and she does not contend that her sinusitis is 
near constant with purulent discharge or crusting after 
repeated surgeries.  The Board has also considered whether 
the veteran might be entitled to an evaluation in excess of 
30 percent based on extraschedular considerations.  See 
38 C.F.R. § 3.321(b).  However, there is no evidence that the 
veteran's sinusitis interferes with her employment or daily 
activities, except that she sometimes loses her voice.  She 
has not been hospitalized for treatment of sinusitis.  There 
are no other factors which result in an unusual disability 
picture so as to warrant an extraschedular evaluation in 
excess of 30 percent.  The preponderance of the evidence is 
against an evaluation in excess of 30 percent, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a higher evaluation. 


ORDER

An increased evaluation to 30 percent for service-connected 
sinusitis with nasal congestion is granted, subject to laws 
and regulations governing the effective dates of monetary 
awards.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

